Case 0:18-cv-61991-BB Document 270 Entered on FLSD Docket 10/02/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61991-BLOOM/Valle

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  1 GLOBAL CAPITAL LLC, and
  CARL RUDERMAN,

                 Defendants, and

  1 WEST CAPITAL LLC,
  BRIGHT SMILE FINANCING, LLC,
  BRR BLOCK INC.,
  DIGI SOUTH, LLC,
  GANADOR ENTERPRISES, LLC,
  MEDIA PAY LLC,
  PAY NOW DIRECT LLC, and
  RUDERMAN FAMILY TRUST,

              Relief Defendants.
  _______________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon the Receiver Jon A. Sale’s (“Receiver”) Motion

  for Approval of Settlement Agreement with American Express, ECF No. [267] (“Motion”), filed

  on September 17, 2020. Upon review of the record and the parties’ documented basis for a

  settlement, the Court finds that the proposed Settlement Agreement is fair and reasonable.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [267], is GRANTED.

             2. The Settlement Agreement and Release, ECF No. [267-1] (“Settlement

                 Agreement”), which has been duly filed as a record of the Court, is APPROVED

                 in its entirety, subject to the limited objection procedure described in the Motion.
Case 0:18-cv-61991-BB Document 270 Entered on FLSD Docket 10/02/2020 Page 2 of 2

                                                              Case No. 18-cv-61991-BLOOM/Valle


               3. The Receiver is authorized to enter into and carry out the terms of the Settlement

                  Agreement.

               4. The Court retains jurisdiction to enforce the terms of the Settlement Agreement.

         DONE AND ORDERED in Chambers at Miami, Florida, on October 2, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   2
